Exhibit 10.1

 

FACTSET RESEARCH SYSTEMS INC.

STOCK OPTION AND AWARD PLAN

AS AMENDED AND RESTATED

 

FactSet Research Systems Inc. (the “Company”) hereby amends and restates its
FactSet Research Systems Inc. Stock Option and Award Plan, as Amended and
Restated, effective as of December 19, 2017 (the “Effective Date”).

 

1.

PURPOSE

 

The primary purpose of the Plan is to provide a means by which key employees of
the Company and its Subsidiaries (as defined herein) can acquire and maintain
stock ownership, thereby strengthening their commitment to the success of the
Company and its Subsidiaries and their desire to remain employed by the Company
and its Subsidiaries. The Plan also is intended to attract, employ, and retain
key employees and to provide such individuals with additional incentive and
reward opportunities designed to encourage them to enhance the profitable growth
of the Company and its Subsidiaries.

 

2.

DEFINITIONS

 

The following words and phrases, when used herein, unless their context clearly
indicates otherwise, shall have the following respective meanings:

 

Affiliate means any corporation or any other entity (including, but not limited
to, partnerships and joint ventures) controlling, controlled by, or under common
control with the Company.

 

Award means a grant under the Plan of Options, Restricted Shares, Restricted
Share Units, Performance Units, Performance Shares, SARs, or Cash Awards.

 

Award Agreement means any written agreement, contract or other instrument or
document evidencing any Award granted under the Plan, which may, but need not,
be executed or acknowledged by a Grantee.

 

Board means the board of directors of the Company.

 

Cash Award means an Award of cash, which need not be denominated or otherwise
measured or valued in relation to Shares, and which may, but need not be,
granted in connection with any short-term or long-term cash incentive program
established by the Company or an Affiliate.

 

Cause means discharge of a Grantee (i) on account of fraud, embezzlement or
other unlawful or tortuous conduct, whether or not involving or against the
Company or any Subsidiary or Affiliate, (ii) for willful violation of a policy
of the Company or any Subsidiary or Affiliate, (iii) for serious and willful
acts of misconduct detrimental to the business or reputation of the Company or
any Subsidiary or Affiliate, or (iv) for “cause” or any like term as defined in
any written employment contract with the Grantee or Award Agreement. The
determination of whether a discharge of a Grantee is for Cause shall be
determined in good faith by the Committee whose decision shall be final and
binding.

 

 

--------------------------------------------------------------------------------

 

 

Change of Control means that any of the following events shall have occurred:
(a) a “person” (as such term is used in Sections 13(d) and 14(d) of the 1934
Act), partnership, joint venture, corporation or other entity, or two or more of
any of the foregoing acting as a group, other than the Company, a Subsidiary, or
an employee benefit plan (or related trust) of the Company or a Subsidiary,
become(s) the “beneficial owner” (as such term is defined in Rule 13d-3 under
the 1934 Act) of more than 50% of the then-outstanding voting stock of the
Company; (b) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board (together with any new director
whose election by the Board or whose nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the directors then in office; (c) all
or substantially all of the business of the Company is disposed of pursuant to a
merger, consolidation or other transaction in which the Company is not the
surviving corporation or the Company combines with another company and is the
surviving corporation (unless the shareholders of the Company immediately
following such merger, consolidation, combination, or other transaction
beneficially own, directly or indirectly, more than 50% of the aggregate voting
stock or other ownership interests of (x) the entity or entities, if any, that
succeed to the business of the Company or (y) the combined company); (d) the
Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which the Board in
office immediately prior to such transaction or event constitutes less than a
majority of the Board thereafter; or (e) the sale of all or substantially all of
the assets of the Company or a liquidation or dissolution of the Company.

 

Committee means the Compensation and Talent Committee of the Board appointed
pursuant to Section 4.1.

 

Company means FactSet Research Systems Inc., a Delaware corporation.

 

Disability shall, unless otherwise determined by the Committee, have the same
meaning as such term or a similar term has under the long-term disability plan
or policy maintained by the Company or a Subsidiary under which the Grantee has
coverage and which is in effect on the date of the onset of the Grantee’s
disability; provided, however, that if the Grantee is not covered by a long-term
disability plan or policy, and in all cases for purposes of the post-termination
exercise period for an Incentive Stock Option, “Disability” means the inability
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve months. The Committee may require such proof of Disability
as the Committee in its sole discretion deems appropriate and the Committee’s
good faith determination of Disability will be final and binding on all parties
concerned.

 

Exercise Price means the per share purchase price of a Share subject to an
Option.

 

2

--------------------------------------------------------------------------------

 

 

Fair Market Value of any Share, as of any applicable date, means (i) if Shares
are then listed on a national securities exchange, the “fair market value” shall
be the closing price for a Share on such exchange on the date in question, or,
if there has been no sale of such security on that date, the closing price for a
Share on such exchange on the last preceding business day on which such security
was traded; or (ii) if Shares are then not listed on a national securities
exchange, the “fair market value” shall be the mean of the bid and asked prices
for a Share in the over the counter market as reported in the National
Association of Securities Dealers Automatic Quotation System (NASDAQ) on that
date, or, if there be no such quotation on that date, such prices on the last
preceding business day on which there was such a quotation.

 

Freestanding SAR means a SAR that is granted independently of any Option.

 

Good Reason means, unless such term or an equivalent term is otherwise defined
by the applicable Award Agreement or other written agreement between a Grantee
and the Company or Affiliate where such term is specifically defined to be
applicable to an Award, either of the following with respect to the Grantee
without the Grantee’s informed written consent: (i) a material reduction by the
Company, Affiliate, or successor of the Grantee’s base salary, other than any
such material reduction that occurs in connection with a reduction that is
imposed on all Grantees at the time of such reduction; or (ii) the relocation of
the Grantee’s work place for the Company, Affiliate, or successor to a location
that increases the Grantee’s regular one-way commute distance between the
Grantee’s residence and work place by more than fifty (50) miles.

 

Grant Date means, with respect to an Award, the date the Award was granted.

 

Grantee means an individual who has been granted an Award.

 

Incentive Stock Option means an Option to purchase Shares which is designated as
an Incentive Stock Option and is intended to meet the requirements of Internal
Revenue Code Section 422.

 

Internal Revenue Code means the Internal Revenue Code of 1986, as amended, and
any succeeding Internal Revenue Code, and references to sections herein shall be
deemed to include any such section as amended, modified or renumbered.

 

Involuntary Termination means, as to a Grantee, the occurrence of either of the
following upon or within a period of time established by the Committee (not
exceeding twenty-four (24) months) following a Change of Control: (i) the
Grantee’s employment relationship with the Company, Affiliate, or successor is
terminated by the Company, Affiliate, or successor without Cause, or (ii) the
Grantee terminates his or her employment relationship with the Company,
Affiliate, or successor for Good Reason; provided the Grantee has given the
Company, Affiliate, or successor written notice of the existence of a condition
constituting Good Reason within sixty (60) days following the initial occurrence
of such condition, the Company, Affiliate, or successor fails to remedy such
condition within thirty (30) days following such written notice, and the
Grantee’s resignation from employment is effective no later than six (6) months
following the initial occurrence of such condition. Involuntary Termination
shall not include any termination of the Grantee’s employment which is for
Cause, a result of the Grantee’ death or Disability, or a result of the
Grantee’s voluntary termination of employment other than for Good Reason.

 

3

--------------------------------------------------------------------------------

 

 

Net Exercise means the withholding of Shares to be acquired upon exercise,
valued at the Fair Market Value on the date of exercise, for the purpose of
paying the exercise price of an Option.

 

1934 Act means the Securities Exchange Act of 1934, as amended.

 

1933 Act means the Securities Act of 1933, as amended.

 

Nonqualified Stock Option means an Option to purchase Shares which is not
intended to be an Incentive Stock Option.

 

Option means any option to purchase Shares granted under the Plan.

 

Parent means any corporation (other than the Company) in an unbroken chain of
corporations ending with the employer corporation if, at the time of granting an
option, each of the corporations other than the employer corporation owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

Performance Based Exception means the performance-based exception set forth in
Internal Revenue Code Section 162(m)(4)(C) from the deductibility limitations of
Internal Revenue Code Section 162(m).

 

Performance Goals means the goals determined by the Committee, in its sole
discretion, to be applicable to a Grantee with respect to an Award.

 

Performance Measures means criteria established by the Committee relating to any
of the following, as it may apply to an individual, one or more business units,
divisions, or Affiliates, or on a company-wide basis, and in absolute terms,
relative to a base period, or relative to the performance of one or more
comparable companies, peer groups, or an index covering multiple companies:
annual subscription value; client count; user count; revenue; sales; expenses;
operating income; gross margin; operating margin; earnings before any one or
more of: stock-based compensation expense, interest, taxes, depreciation and
amortization; pre-tax profit; net operating income; net income; economic value
added; free cash flow; operating cash flow; balance of cash, cash equivalents
and marketable securities; stock price; earnings per share; return on
stockholder equity; return on capital; return on assets; return on investment;
total stockholder return; employee satisfaction; employee retention; market
share; customer satisfaction; product development; research and development
expenses; completion of an identified special project; completion of a joint
venture or other corporate transaction (including acquisitions or divestitures);
completion of post-transaction integration; and talent development.

 

Performance Period means the applicable time period established by the
Committee, in its sole discretion, during which the performance objectives must
be met.

 

Performance Share means any Award granted under Section 8.

 

4

--------------------------------------------------------------------------------

 

 

Performance Unit means any Award granted under Section 8.

 

Period of Restriction means the period during which Restricted Shares and
Restricted Share Units are subject to forfeiture and/or restrictions of
transferability.

 

Plan means the FactSet Research Systems Inc. Stock Option and Award Plan, As
Amended and Restated, as set forth herein and as it may from time to time be
amended.

 

Restricted Shares means any Award granted under Section 7.

 

Restricted Share Unit means any Award granted under Section 7.

 

SEC means the Securities and Exchange Commission.

 

Section 16 Grantee means a person subject to potential liability under
Section 16(b) of the 1934 Act with respect to transactions involving equity
securities of the Company.

 

Share means the common stock of the Company, par value $0.01 per share.

 

Stock Appreciation Right or SAR means an Award, granted alone or in connection
with a related Option, that pursuant to Section 6 is designated as a SAR.

 

Subsidiary means a corporation as defined in Section 424(f) of the Internal
Revenue Code with the Company being treated as the employer corporation for
purposes of this definition.

 

10% Owner means a person who owns stock (including stock treated as owned under
Section 424(d) of the Internal Revenue Code) possessing more than 10% of the
total combined voting power of all classes of stock of the Company.

 

Tandem SAR means an SAR that is granted in connection with a related Option, the
exercise of which shall require forfeiture of the right to purchase an equal
number of Shares under the related Option (and when a Share is purchased under
the Option, the SAR shall be cancelled to the same extent).

 

Termination of Employment occurs on the last day an individual is employed by
the Company or any of its Subsidiaries or any Parent. Notwithstanding the
foregoing, for an individual who is an employee of a Subsidiary, the individual
shall be deemed to have a Termination of Employment on the last day on which the
Company owns voting securities possessing at least 50% of the aggregate voting
power of such Subsidiary’s outstanding voting securities. The Company, in its
discretion, shall determine whether the Grantee’s employment has terminated and
the effective date of and reason for such termination.

 

5

--------------------------------------------------------------------------------

 

 

3.

SHARES SUBJECT TO THE PLAN

 

 

3.1

Number of Shares

 

Subject to adjustment as provided in Section 3.3, the total number of Shares
available for grant under the Plan shall not exceed 17,250,000 Shares. Shares
granted under the Plan may be authorized but unissued Shares, reacquired Shares,
treasury Shares, or any combination thereof.

 

 

3.2

Award Limits

 

(a) Incentive Stock Options. Subject to adjustment as provided in Section 3.3,
the maximum aggregate number of Shares that may be issued under the Plan
pursuant to the exercise of Incentive Stock Options shall not exceed 17,250,000
Shares.

 

(b) Internal Revenue Code Section 162(m) Individual Limits. Subject to
adjustment as provided in Section 3.3:

 

(i)     the maximum number of Shares that may be made subject to Awards granted
under the Plan during a fiscal year to any one person in the form of Options or
Stock Appreciation Rights is, in the aggregate, 500,000 Shares;

 

(ii)     the maximum number of Shares that may be made subject to Awards granted
under the Plan during a fiscal year to any one person in the form of Performance
Shares, Performance Units, Restricted Shares, or Restricted Share Units is, in
the aggregate, 500,000 Shares;

 

(iii)     in connection with Awards granted under the Plan during a fiscal year
to any one person in the form of Performance Shares, Performance Units, or
Restricted Share Units, the maximum cash amount payable thereunder is the amount
equal to the number of Shares made subject to the Award, as limited by Section
3.2(b)(ii), multiplied by the Fair Market Value as determined as of the payment
date; and

 

(iv)     in connection with Awards granted under the Plan during a fiscal year
to any one person in the form of Performance Units or Cash Awards, the maximum
cash amount payable under such Performance Units or Cash Awards is, in the
aggregate, $5,000,000;

 

provided, however, that each of the limitations set forth above shall be
multiplied by two when applied to Awards granted to any individual during the
fiscal year in which such individual first commences employment with the Company
or an Affiliate; and provided, further, that the limitations set forth above
shall be multiplied by the number of fiscal years over which the applicable
Performance Period spans (in whole or in part), if the Performance Period is
longer than 12 months’ duration, when applied to performance-based Awards. If an
Award is terminated, surrendered or canceled in the same year in which it was
granted, such Award nevertheless will continue to be counted against the
limitations set forth above in this Section 3.2(b) for the fiscal year in which
it was granted.

 

6

--------------------------------------------------------------------------------

 

 

 

3.3

Adjustments in Awards and Authorized Shares

 

In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, split-up, Share combination, or other
change in the corporate structure of the Company affecting the Shares, the
Committee shall adjust the number and class of Shares which may be delivered
under the Plan, the number, class and price of Shares subject to outstanding
Awards (including the Exercise Price), and the numerical limits in this Section
3, in such manner as the Committee (in its sole discretion) shall determine to
be appropriate including to prevent the dilution, diminution, or enlargement of
such Awards and any such adjustment may, in the sole discretion of the
Committee, take the form of Options covering more than one class of Shares.
Notwithstanding the preceding, the number of Shares subject to any Award always
shall be a whole number. Any such adjustment shall be conclusive and binding for
all purposes of the Plan.

 

 

3.4

Awards Granted to Non-US Employees

 

Awards may be granted to Grantees who are foreign nationals or employed outside
the United States, or both. Notwithstanding any provisions of the Plan to the
contrary, in order to foster and promote achievement of the purposes of the Plan
or to comply with provisions of laws in other countries in which the Company
operates or has employees, the Committee, in its sole discretion, shall have the
power and authority to (i) determine which individuals (if any) employed by the
Company outside the United States are eligible to participate in the Plan,
(ii) modify the terms and conditions of any Awards made to Grantees, and
(iii) establish subplans and modified Option exercise procedures and other Award
terms and procedures to the extent such actions may be necessary or advisable.
Awards to such individuals may be made on such terms and conditions different
from those applicable to Grantees in the United States as may, in the judgment
of the Committee, be necessary or desirable in order to recognize differences in
local law or tax policy. The Committee may also impose conditions on the
exercise or vesting of Awards in order to minimize the Company’s obligation with
respect to tax equalization for employees on assignment outside their home
country.

 

 

3.5

Share Counting

 

(a) Flexible Share Ratio. Each Share subject to an Option or Stock Appreciation
Right shall be counted against the limit set forth in Section 3.1 as one (1)
Share. Each one (1) Share subject to an Award other than Options and Stock
Appreciation Rights granted pursuant to the Plan or forfeited or repurchased
pursuant to Section 3.5(b) shall be counted for purposes of the limit set forth
in Section 3.1 as two and one-half (2 ½) Shares.

 

(b) Shares Available for Future Issuance. If an outstanding Award for any reason
expires or is terminated or canceled without having been exercised or settled in
full, or if Shares acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company for an amount not greater
than the Grantee’s purchase price, the Shares allocable to the terminated
portion of such Award or such forfeited or repurchased Shares shall again be
available for issuance under the Plan. Shares shall not be deemed to have been
issued pursuant to the Plan with respect to any portion of an Award that is
settled in cash. Upon payment in Shares pursuant to the exercise of a SAR, the
number of Shares available for issuance under the Plan shall be reduced by the
gross number of Shares for which the SAR is exercised. If the exercise price of
an Option is paid by tender to the Company, or attestation to the ownership, of
Shares owned by the Grantee, or by means of a Net Exercise, the number of Shares
available for issuance under the Plan shall be reduced by the gross number of
Shares for which the Option is exercised. Shares withheld or reacquired by the
Company in satisfaction of tax withholding obligations pursuant to Awards shall
not again be available for issuance under the Plan. Shares purchased in the open
market with proceeds from the exercise of Options shall not be added to the
limit set forth in Section 3.1.

 

7

--------------------------------------------------------------------------------

 

 

 

3.6

Assumption or Substitution of Awards

 

The Committee may, without affecting the number of Shares reserved or available
hereunder, authorize the issuance or assumption of awards under this Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with Internal Revenue Code Section 409A and any other
applicable provisions of the Internal Revenue Code. To the extent permitted by
applicable law and marketplace or listing rules of the primary securities market
or exchange on which the Shares are listed or admitted for trading, any
available Shares under a stockholder-approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) may be used for Awards
granted hereunder, and, upon such grant, shall not reduce the Shares available
for Awards under the Plan.

 

 

3.7

Minimum Vesting

 

Except with respect to five percent (5%) of the maximum aggregate number of
Shares that may be issued under the Plan, as provided in Section 3.1, no Award
which vests on the basis of the Grantee’s continued employment shall vest
earlier than one year following the date of grant of such Award, and no Award
which vests on the basis of attainment of performance goals shall provide for a
Performance Period of less than one year.

 

4.

ADMINISTRATION

 

 

4.1

Administrative Committee

 

The Plan shall be administered by the Committee, which shall consist of not less
than two persons who are directors of the Company, each of whom shall qualify as
(i) an “outside director” within the meaning of Section 162(m) of the Internal
Revenue Code and (ii) a “non-employee director” within the meaning of Rule 16b-3
promulgated under Section 16(b) of the 1934 Act, or, (iii) if there are less
than two persons who so qualify, then the Committee shall consist of all the
directors serving on the Board.

 

 

4.2

Authority of the Committee

 

The Committee shall have full and final authority, in its discretion, but
subject to the express provisions of the Plan, as follows:

 

(a)     to grant Awards and to select the persons to be granted Awards;

 

8

--------------------------------------------------------------------------------

 

 

(b)     to determine (1) when Awards may be granted and any conditions which
must be satisfied before an Award is made and (2) what types of Awards will be
granted and the size and terms thereof;

 

(c)     to interpret the Plan and to make all determinations necessary or
advisable for the administration of the Plan;

 

(d)     to establish objectives and conditions for earning Awards;

 

(e)     to establish objectives and conditions for vesting or payment of Awards;

 

(f)     to determine whether an Award shall be evidenced by an agreement and, if
so, to determine the terms of such agreement (which shall not be inconsistent
with the Plan) and who must sign such agreement;

 

(g)     to determine whether the conditions for earning an Award have been met
and whether an Award will be paid at the end of the Performance Period;

 

(h)     to determine if and when an Award may be deferred;

 

(i)     to determine whether the amount or payment of an Award should be reduced
or eliminated;

 

(j)     to determine the guidelines and/or procedures for the payment or
exercise of Awards;

 

(k)     to determine whether an Award should qualify, regardless of its amount,
as deductible in its entirety for federal income tax purposes, including whether
any Awards comply with the Performance Based Exception under Internal Revenue
Code Section 162(m);

 

(l)     to prescribe, amend, and rescind rules relating to the Plan;

 

(m)     to determine, subject to the terms of the Plan, the terms and provisions
of the written agreements by which all Awards shall be granted, and, with the
consent of the Grantee, to modify any such Award Agreement at any time,
including to accelerate vesting of any Award in connection with a Grantee’s
Involuntary Termination or retirement or as part of a severance arrangement,
subject, however, to Section 3.7, and to extend the post-termination exercise
period of any Award;

 

(n)     to provide for electronic administration of the Plan, including Award
Agreements, where electronic acceptance of the Award Agreement by the Grantee,
in the manner provided by the Committee, shall be equivalent to the Grantee’s
execution of an Award Agreement; and

 

(o)     to impose such additional conditions, restrictions, and limitations upon
the grant, exercise or retention of Awards as the Committee may, before or
concurrently with the grant thereof, deem appropriate.

 

9

--------------------------------------------------------------------------------

 

 

The determination of the Committee on all matters relating to the Plan or any
Award or Award Agreement shall be conclusive, final, and binding on all parties
concerned, including the Company, its stockholders and any person receiving an
Award under the Plan. No member of the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any Award.

 

To the extent permitted by applicable law, the Committee may, in its discretion,
delegate to a committee comprised of one or more officers the authority to grant
one or more Awards, without further approval of the Committee, to any employee,
other than a person who, at the time of such grant, is an insider whose
transactions in Shares are subject to Section 16 of the 1934 Act or a “covered
employee,” as described in Section 162(m) of the Code, and to exercise such
other powers under the Plan as the Committee may determine; provided, however,
that (a) the Committee shall fix the maximum number of Shares subject to Awards
that may be granted by such officers, (b) each such Award shall be subject to
the terms and conditions of the appropriate standard form of Award Agreement
approved by the Board or the Committee and shall conform to the provisions of
the Plan, and (c) each such Award shall conform to such other limits and
guidelines as may be established from time to time by the Committee.

 

5.

STOCK OPTIONS

 

 

5.1

Grant Options

 

Subject to the terms and provisions of the Plan, Options may be granted to
employees of the Company or its Subsidiaries at any time and from time to time
as determined by the Committee in its sole discretion. In selecting the
individuals to whom Options may be granted, in determining the number of Shares
subject to each Option, and in determining the other terms and conditions
applicable to each Option, the Committee shall take into consideration such
factors as it deems relevant in promoting the purposes of the Plan. The
Committee, in its sole discretion, may grant Incentive Stock Options,
Nonqualified Stock Options, or a combination thereof.

 

 

5.2

General Conditions

 

(a)     The Grant Date of an Option shall be the date on which the Committee
grants the Option or such later date as specified in advance by the Committee.

 

(b)     The term of each Option shall be a period of not more than ten years
from the Grant Date, and shall be subject to earlier termination as herein
provided.

 

(c)     No dividend equivalents will be paid with respect to Options.

 

 

5.3

Exercise Price

 

No later than the Grant Date of any Option, the Committee shall determine the
Exercise Price of such Option. Subject to Section 6.3 with respect to Incentive
Stock Options, the Exercise Price of an Option shall be at such price (which may
not be less than 100% of the Fair Market Value of a Share on the Grant Date
unless the Option was granted through the assumption of, or in substitution for,
outstanding awards previously granted to individuals who became employees of the
Company as a result of a merger, consolidation, acquisition or other corporate
transaction involving the Company), as the Committee, in its discretion, shall
determine.

 

10

--------------------------------------------------------------------------------

 

 

 

5.4

Grant of Incentive Stock Options

 

At the time of the grant of any Option, the Committee may designate that such
Option shall be made subject to additional restrictions to permit it to qualify
as an Incentive Stock Option. Any Option designated as an Incentive Stock
Option:

 

(a)     shall have an Exercise Price of (1) not less than 100% of the Fair
Market Value of a Share on the Grant Date or (2) in the case of a 10% Owner, not
less than 110% of the Fair Market Value of a Share on the Grant Date;

 

(b)     shall be for a period of not more than ten years (five years, in the
case of a 10% Owner) from the Grant Date, and shall be subject to earlier
termination as provided herein or in the applicable Award Agreement;

 

(c)     shall not have an aggregate Fair Market Value (determined for each
Incentive Stock Option at its Grant Date) of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by such Grantee
during any calendar year (under the Plan and any other employee stock option
plan of the Grantee’s employer or any Parent or Subsidiary thereof (“Other
Plans”), determined in accordance with the provisions of Section 422 of the
Internal Revenue Code, which exceeds $100,000 (the “$100,000 Limit”);

 

(d)     shall, if the aggregate Fair Market Value of the Shares (determined on
the Grant Date) with respect to all Incentive Stock Options previously granted
under the Plan and any Other Plans and any Incentive Stock Options under such
grant (the “Current Grant”) which are exercisable for the first time during any
calendar year would exceed the $100,000 Limit, be exercisable as a separate
Nonqualified Stock Option at such date or dates as are provided in the Current
Grant;

 

(e)     shall be granted within 10 years from the earlier of the date the Plan
is adopted or the date the Plan is approved by the stockholders of the Company;
and

 

(f)     shall require the Grantee to notify the Committee of any disposition of
any Shares issued pursuant to the exercise of the Incentive Stock Option within
two years of the date of grant or within one year of the date of exercise
(except in the event of the death of the Grantee), within 10 days of such
disposition.

 

Notwithstanding the foregoing and Section 4.2(m), the Committee may, without the
consent of the Grantee, at any time before the exercise of an Option (whether or
not an Incentive Stock Option), take any action necessary to prevent such Option
from being treated as an Incentive Stock Option.

 

11

--------------------------------------------------------------------------------

 

 

 

5.5

Substitute Options

 

Subject to Section 5.9, if the Committee cancels any Option granted under this
Plan, or any plan of any entity acquired by the Company or any of its
Subsidiaries, and a new Option is substituted therefor, then the Committee may,
in its discretion, determine the terms and conditions of such new Option and
may, in its discretion, provide that the grant date of the canceled option shall
be the date used to determine the earliest date or dates for exercising the new
substituted Option under Section 5.7 hereof so that the Grantee may exercise the
substituted Option at the same time as if the Grantee had held the substituted
Option since the grant date of the canceled option; provided that no Option
shall be canceled without the consent of the Grantee if the terms and conditions
of the new Option to be substituted are not at least as favorable as the terms
and conditions of the Option to be canceled.

 

 

5.6

Nontransferability

 

Each Option granted hereunder shall by its terms not be assignable or
transferable other than by will or the laws of descent and distribution and may
be exercised, during the Grantee’s lifetime, only by the Grantee. With the
approval of the Committee, an Option may be transferred by gift to any member of
the Grantee’s immediate family or to a trust for the benefit of one or more such
immediate family members. For purposes of this Section 5.6, “immediate family”
shall mean the Grantee’s spouse, children and grandchildren, parents,
grandparents, former spouses, siblings, nieces, nephews, parents-in-law,
sons-in-law, daughters-in-law, brothers-in-law, sisters-in-law, including
adoptive or step relationships.

 

 

5.7

Exercise of Options

 

Subject to Sections 4.2(f) and 11 and such terms and conditions as the Committee
may impose, each Option shall be exercisable in such manner as the Committee, in
its discretion, shall determine as set forth in the Award Agreement. Each Option
shall be exercised by delivery to the Company of a written notice of intent to
purchase (in such form as prepared by the Committee) a specific number of Shares
subject to the Option. The Exercise Price of any Shares shall be paid in full at
the time of the exercise.

 

12

--------------------------------------------------------------------------------

 

 

 

5.8

Payment of Exercise Price

 

In the discretion of the Committee, a Grantee may pay the Exercise Price payable
upon the exercise of an Option in cash, previously acquired Shares valued at its
Fair Market Value on the date of exercise, Net Exercise, broker-assisted
cashless exercise, or any combination thereof. Payments in Shares shall be made
by delivery of (i) stock certificates in negotiable form or (ii) a completed
attestation form prescribed by the Company setting forth the Shares of stock
owned by the holder which the holder wishes to utilize to satisfy the exercise
price. If certificates representing Shares are used to pay all or part of the
purchase price of an Option, a separate certificate shall be delivered by the
Company representing the same number of Shares as each certificate so used, and
an additional certificate shall be delivered representing the additional Shares
to which the holder of the Option is entitled as a result of the exercise of the
Option. No previously acquired Shares may be used by a Grantee unless such
Shares were acquired in the open market.

 

 

5.9

Prohibition Against Repricing

 

Without the affirmative vote of holders of a majority of the Shares cast in
person or by proxy at a meeting of the stockholders of the Company at which a
quorum representing a majority of all outstanding Shares is present or
represented by proxy, the Committee shall not approve a program providing for
either (a) the cancellation of outstanding Options or SARs having exercise
prices per Share greater than the then Fair Market Value of a Share (“Underwater
Awards”) and the grant in substitution therefor of new Options or SARs having a
lower exercise price, other Awards or payments in cash, or (b) the amendment of
outstanding Underwater Awards to reduce the exercise price thereof. This Section
shall not be construed to apply to (i) “issuing or assuming a stock option in a
transaction to which Section 424(a) applies,” within the meaning of Section 424
of the Internal Revenue Code, (ii) adjustments pursuant to the assumption of or
substitution for an Option or SAR in a manner that would comply with Section
409A of the Internal Revenue Code, or (iii) an adjustment pursuant to Section
3.3.

 

6.

STOCK APPRECIATION RIGHTS

 

 

6.1

Grant of SARs

 

Subject to the terms and conditions of the Plan, a SAR may be granted to
employees of the Company or its Subsidiaries at any time or from time to time as
determined by the Committee in its sole discretion. SARs may be granted alone or
in tandem with Options.

 

 

6.2

Number of Shares

 

The Committee shall have complete discretion to determine the number of SARs
granted to any Grantee.

 

 

6.3

Exercise Price and Other Terms

 

The Committee, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
however, the exercise price of a Freestanding SAR shall be not less than 100% of
the Fair Market Value of a Share on the Grant Date. The exercise price of Tandem
SARs shall equal the Exercise Price of the related Option.

 

13

--------------------------------------------------------------------------------

 

 

 

6.4

Exercise of Tandem SARs

 

Tandem SARs may be exercised for all or part of the Shares subject to the
related Option upon the surrender of the right to exercise the equivalent
portion of the related Option. A Tandem SAR may be exercised only with respect
to the Shares for which its related Option is then exercisable. With respect to
a Tandem SAR granted in connection with an Incentive Stock Option: (a) the
Tandem SAR shall expire no later than the expiration of the underlying Incentive
Stock Option; (b) the value of the payout with respect to the Tandem SAR shall
be for no more than one hundred percent (100%) of the difference between the
Exercise Price of the underlying Incentive Stock Option and the Fair Market
Value of the Shares subject to the underlying Incentive Stock Option at the time
the Tandem SAR is exercised; and (c) the Tandem SAR shall be exercisable only
when the Fair Market Value of the Shares subject to the Incentive Stock Option
exceeds the Exercise Price of the related Incentive Stock Option.

 

 

6.5

Exercise of Freestanding SARs

 

Freestanding SARs shall be exercisable on such terms and conditions as the
Committee, in its sole discretion, shall determine.

 

 

6.6

Payment of SAR Amount

 

Upon exercise of an SAR, a Grantee shall be entitled to receive payment from the
Company in an amount determined by multiplying (a) the difference between the
Fair Market Value of a Share on the date of exercise over the exercise price;
times (b) the number of Shares with respect to which the SAR is exercised. At
the discretion of the Committee, the payment upon SAR exercise may be in cash,
Shares or a combination thereof. No dividend equivalents will be paid with
respect to SARs.

 

 

6.7

Term of SARs

 

The term of a SAR shall be determined by the Committee in its sole discretion,
but in no event shall the term exceed ten (10) years from the date of grant.

 

7.

RESTRICTED SHARES AND RESTRICTED SHARE UNITS

 

 

7.1

Grant of Restricted Shares and Restricted Share Units

 

Subject to the terms and conditions of the Plan, the Committee, at any time and
from time to time, may grant Restricted Shares or Restricted Share Units to
employees of the Company or its Subsidiaries in such amounts as the Committee,
in its sole discretion, shall determine.

 

14

--------------------------------------------------------------------------------

 

 

 

7.2

Nontransferability

 

Restricted Shares and Shares received in respect of Restricted Share Units may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

 

 

7.3

Restrictions

 

Restricted Shares and Restricted Share Units shall be subject to such
restrictions as the Committee, in its sole discretion, may deem advisable or
appropriate, including, without limitation, any limitation on the right to vote
a Restricted Share or the right to receive any dividend or other right or
property, which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise, as the Committee may deem
appropriate. The Committee may also set restrictions based upon the achievement
of specific performance objectives (Company-wide, divisional, or individual),
applicable federal or state securities laws, or any other basis determined by
the Committee in its discretion, and may require recipients of Restricted Shares
or Restricted Share Units to pay a stipulated purchase price for such Restricted
Shares or Restricted Share Units.

 

 

7.4

Section 162(m) Performance Restrictions

 

For purposes of qualifying Awards of Restricted Shares and Restricted Share
Units as “performance-based compensation” under Internal Revenue Code
Section 162(m), the Committee, in its discretion, may set restrictions based
upon the achievement of Performance Goals with respect to Performance Measures.
The Performance Goals may be set by the Committee on or before the latest date
permissible to enable the Restricted Shares or Restricted Share Units to qualify
as “performance-based” compensation under Internal Revenue Code Section 162(m).

 

 

7.5

Legend on Certificates or Book-Entry Registration for Restricted Shares

 

Any Restricted Share granted under the Plan may be evidenced in such manner as
the Committee may deem appropriate including, without limitation, book entry
registration or issuance of a stock certificate or certificates. In the event
that any stock certificate is issued in respect of Restricted Shares granted
under the Plan, such certificate shall be registered in the name of the Grantee
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Shares.

 

 

7.6

Termination of Employment

 

Except as otherwise determined by the Committee, upon termination of employment
with the Company for any reason during the Period of Restriction, all Restricted
Shares and all Restricted Share Units still, in either case, subject to
restriction shall be forfeited and reacquired at no cost by the Company;
provided, however, that the Committee may, in its sole discretion, when it finds
that a waiver may be in the best interests of the Company, waive in whole or in
part any remaining restrictions with respect to Restricted Shares or Restricted
Share Units, subject to Section 3.7.

 

15

--------------------------------------------------------------------------------

 

 

 

7.7

Payment in Respect of Restricted Share Units

 

Restricted Share Units that become payable in accordance with their terms and
conditions shall be settled in cash, Shares, or a combination of cash and
Shares, as determined by the Committee.

 

 

7.8

No Disposition During Period of Restriction

 

During the Period of Restriction, Restricted Shares may not be sold, assigned,
transferred or otherwise disposed of, or mortgaged, pledged or otherwise
encumbered. In order to enforce the limitations imposed upon Awards of
Restricted Shares, the Committee may (a) cause a legend or legends to be placed
on any certificates relating to Restricted Shares subject to an Award, and/or
(b) issue “stop transfer” instructions, as it deems necessary or appropriate.

 

 

7.9

Dividend and Voting Rights

 

During the Period of Restriction, Grantees who hold Restricted Shares shall have
the right to dividends, however, the dividends will be subject to the same
vesting schedule as the underlying Shares. Grantees who hold Restricted Shares
shall have the right to vote such Shares as the record owner thereof. During the
Period of Restriction, Grantees who hold Restricted Share Units will have the
right to dividend equivalent payments only if provided by the Committee in the
Award Agreement, and any such dividend equivalents will be subject to the same
vesting schedule as the underlying Restricted Share Units. Grantees who hold
Restricted Share Units shall not have the right to vote the underlying Shares
until Shares are issued to the Grantee to settle the Award.

 

8.

PERFORMANCE UNITS, PERFORMANCE SHARES, AND CASH AWARDS

 

 

8.1

Grant of Performance Units or Shares

 

Subject to the terms and provisions of the Plan, Performance Units and
Performance Shares may be granted to employees of the Company or its
Subsidiaries at any time and from time to time as determined by the Committee in
its sole discretion.

 

 

8.2

Initial Value of Performance Units or Shares

 

Each Performance Unit shall have an initial value that is established by the
Committee on or before the Grant Date. Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date.

 

 

8.3

Performance Objectives and Other Terms

 

The Committee shall set performance objectives in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units or Shares that will be paid out to any Grantee.

 

16

--------------------------------------------------------------------------------

 

 

 

8.4

General Performance Objectives

 

The Committee may set Performance Goals based upon the achievement of
Company-wide, Subsidiary, departmental, regional, functional, divisional,
business unit or individual goals, applicable federal or state securities laws,
or any other basis (including, without limitation, relative to the performance
of other corporations) determined by the Committee in its sole discretion.

 

 

8.5

Section 162(m) Performance Restrictions

 

For purposes of qualifying Awards of Performance Units or Performance Shares for
the Performance Based Exception under Internal Revenue Code Section 162(m), the
Committee, in its discretion, may determine that the performance objectives
applicable to Performance Units or Performance Shares shall be based on the
achievement of Performance Goals with respect to the Performance Measures. The
Performance Goals may be set by the Committee on or before the latest date
permissible to enable the Performance Units or Performance Shares to qualify as
“performance-based” compensation under Internal Revenue Code Section 162(m).
With respect to any Award that is intended to satisfy the conditions for the
Performance Based Exception under Internal Revenue Code Section 162(m): (A) the
Committee shall interpret the Plan and this Section 8 in light of Internal
Revenue Code Section 162(m) and the regulations thereunder; (B) the Committee
shall have no discretion to amend the Award in any way that would adversely
affect the treatment of the Award under Internal Revenue Code Section 162(m) and
the regulations thereunder; and (C) such Award shall not be paid until the
Committee shall first have certified that the Performance Goals have been
achieved.

 

 

8.6

Earning of Performance Units or Shares

 

After the applicable Performance Period has ended, the Grantee shall be entitled
to receive a payout of the number of Performance Units or Performance Shares
earned by the Grantee over the Performance Period, to be determined as a
function of the extent to which the corresponding performance objectives have
been achieved. After the grant of a Performance Unit or Performance Share, the
Committee, in its sole discretion, when it finds that a waiver may be in the
best interests of the Company, may reduce or waive any performance objectives
for such Performance Unit or Performance Share, subject to Section 3.7.

 

 

8.7

Form and Timing of Payment

 

Payment of earned Performance Units or Performance Shares shall be made as soon
as practicable after the expiration of the applicable Performance Period. The
Committee, in its sole discretion, may pay such earned Awards in cash, Shares,
or a combination thereof.

 

 

8.8

Negative Discretion

 

Notwithstanding the achievement of any Performance Goals established under this
Plan, the Committee has the discretion by Grantee, to reduce some or all of an
Award that would otherwise be paid.

 

17

--------------------------------------------------------------------------------

 

 

 

8.9

Extraordinary Events

 

At, or at any time after, the time an Award is granted, and to the extent
permitted under Internal Revenue Code Section 162(m) and the regulations
thereunder without adversely affecting the treatment of the Award under the
Performance Based Exception, the Committee may provide for the manner in which
performance will be measured against the Performance Goals (or may adjust the
Performance Goals) to reflect the impact of specific corporate transactions,
accounting or tax law changes and other unusual or infrequently occurring events
or transactions.

 

 

8.10

Dividends and Dividend Equivalents

 

Grantees who hold Performance Units or Performance Shares will have the right to
dividends or dividend equivalent payments, as applicable, only if provided by
the Committee in the Award Agreement, and any such dividends or dividend
equivalents will be subject to the same performance measures and vesting
schedule as the underlying Performance Units or Performance Shares.

 

 

8.11

Cash Awards

 

The Committee may from time to time grant Awards in the form of Cash Awards on
such terms and conditions as the Committee may determine, including, without
limitation, Cash Awards in connection with any short-term or long-term cash
incentive program established by the Company or an Affiliate and Cash Awards
intended to qualify for the Performance Based Exception. No dividend equivalents
will be paid with respect to Cash Awards.

 

9.

TAX WITHHOLDING

 

 

9.1

Mandatory Tax Withholding

 

Whenever under the Plan, cash or Shares pursuant to an Award are to be delivered
to an individual who is subject to U.S. federal income taxes or non-U.S. taxes
upon exercise or payment of an Award, the Company shall be entitled to require
as a condition of delivery (i) that the Grantee remit an amount sufficient to
satisfy all such U.S. Federal, state, and local and all non-U.S. withholding tax
requirements related thereto, (ii) the withholding of such sums from
compensation otherwise due to the Grantee or from any Shares or cash due to the
Grantee under the Plan, or (iii) any combination of the foregoing. The Company
shall have no obligation to deliver Shares, to release Shares from an escrow
established pursuant to an Award Agreement, or to make any payment in cash under
the Plan until the Company’s or Affiliate’s tax withholding obligations have
been satisfied by the Grantee.

 

 

9.2

Withholding in or Directed Sale of Shares

 

The Company shall have the right, but not the obligation, to deduct from the
Shares issuable to a Grantee upon the exercise or settlement of an Award, or to
accept from the Grantee the tender of, a number of whole Shares having a Fair
Market Value, as determined by the Company, equal to all or any part of the tax
withholding obligations of the Company or any Affiliate. The Fair Market Value
of any Shares withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates (or the maximum individual statutory withholding
rates for the applicable jurisdiction if use of such rates would not result in
adverse accounting consequences or cost). The Company may require a Grantee to
direct a broker, upon the vesting, exercise or settlement of an Award, to sell a
portion of the shares subject to the Award determined by the Company in its
discretion to be sufficient to cover the tax withholding obligations of the
Company or any Affiliate and to remit an amount equal to such tax withholding
obligations to such Company or Affiliate in cash.

 

18

--------------------------------------------------------------------------------

 

 

10.

DEFERRED PAYMENTS

 

Subject to the terms of this Plan and applicable law, including Section 409A of
the Internal Revenue Code, the Committee may determine that all or a portion of
any Award to Grantee, whether it is to be paid in cash, Shares or a combination
thereof, shall be deferred or may, in its sole discretion, approve deferral
elections made by Grantees. Deferrals shall be for such periods and upon such
terms as the Committee may determine in its sole discretion; provided, however,
that no deferral shall be permitted to the extent that any such deferral would
adversely affect the tax treatment of any outstanding Awards under applicable
law.

 

11.

TERMINATION OF EMPLOYMENT

 

 

11.1

Termination for Cause.

 

If the Grantee has a Termination of Employment for Cause, then all Awards
(vested and unvested) shall terminate immediately upon the Grantee’s Termination
of Employment.

 

 

11.2

Termination other than for Cause.

 

If the Grantee has a Termination of Employment for any reason other than Cause,
then any unexercised Award, to the extent exercisable on the date of the
Grantee’s Termination of Employment, may be exercised as follows, unless
otherwise provided in an Award Agreement:

 

(a)     Death. If the Grantee’s Termination of Employment is caused by the death
of the Grantee, then any unexercised Award to the extent exercisable on the date
of the Grantee’s death, may be exercised in whole or in part, at any time within
one year after the Grantee’s death by the Grantee’s personal representative or
by the person to whom the Award is transferred by will or the applicable laws of
descent and distribution, but in no event beyond the scheduled expiration of the
Award;

 

(b)     Disability. If the Grantee’s Termination of Employment is on account of
the Disability of the Grantee, then any unexercised Award to the extent
exercisable at the date of such Termination of Employment, may be exercised, in
whole or in part, at any time within one year after the date of such Termination
of Employment; provided, however, that, if the Grantee dies after such
Termination of Employment and before the end of such one year period, such Award
may be exercised by the deceased Grantee’s personal representative or by the
person to whom the Award is transferred by will or the applicable laws of
descent and distribution within one year after the Grantee’s Termination of
Employment, or, if later, within 180 days after the Grantee’s death, but in no
event beyond the scheduled expiration of the Award; and

 

19

--------------------------------------------------------------------------------

 

 

(c)     Other. If the Grantee’s Termination of Employment is for any reason
other than Cause, death, or Disability, then any unexercised Award, to the
extent exercisable at the date of such Termination of Employment, may be
exercised, in whole or in part, at any time within 90 days after such
Termination of Employment; provided, however, that if the Grantee dies within
such 90-day period following such Termination of Employment, such Award may be
exercised by the deceased Grantee’s personal representative or by the person to
whom the Award is transferred by will or the applicable laws of descent and
distribution within 180 days of the Grantee’s death, but in no event beyond the
scheduled expiration of the Award.

 

All unvested Awards expire automatically upon the Grantee’s Termination of
Employment, unless otherwise provided in the Award Agreement.

 

12.

EFFECTS OF A CHANGE OF CONTROL

 

In the event of a Change of Control, outstanding Awards shall be subject to the
definitive agreement entered into by the Company in connection with the Change
of Control. Subject to the requirements and limitations of Section 409A of the
Internal Revenue Code, if applicable, the Committee may provide pursuant to such
agreement for any one or more of the following:

 

(a)     Assumption, Continuation or Substitution. In the event of a Change of
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Grantee, assume or continue the Company’s rights
and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change of Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable. For purposes of this Section, if
so determined by the Committee in its discretion, an Award denominated in Shares
shall be deemed assumed if, following the Change of Control, the Award confers
the right to receive, subject to the terms and conditions of the Plan and the
applicable Award Agreement, for each Share subject to the Award immediately
prior to the Change of Control, the consideration (whether stock, cash, other
securities or property or a combination thereof) to which a holder of a Share on
the effective date of the Change of Control was entitled (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration is not solely common stock of the Acquiror, the Committee
may, with the consent of the Acquiror, provide for the consideration to be
received upon the exercise or settlement of the Award, for each Share subject to
the Award, to consist solely of common stock of the Acquiror equal in Fair
Market Value to the per share consideration received by holders of Shares
pursuant to the Change of Control. Any Award or portion thereof which is neither
assumed or continued by the Acquiror in connection with the Change of Control
nor exercised or settled as of the time of consummation of the Change of Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change of Control.

 

(b)     Cash-Out of Outstanding Stock-Based Awards. The Committee may, in its
discretion and without the consent of any Grantee, determine that, upon the
occurrence of a Change of Control, each or any Award denominated in Shares or
portion thereof outstanding immediately prior to the Change of Control and not
previously exercised or settled shall be canceled in exchange for a payment with
respect to each vested Share subject to such canceled Award in (i) cash,
(ii) stock of the Company or of a corporation or other business entity a party
to the Change of Control, or (iii) other property which, in any such case, shall
be in an amount having a Fair Market Value equal to the Fair Market Value of the
consideration to be paid per Share in the Change of Control, reduced (but not
below zero) by the exercise or purchase price per Share, if any, under such
Award. In the event such determination is made by the Committee, an Award having
an exercise or purchase price per Share equal to or greater than the Fair Market
Value of the consideration to be paid per Share in the Change of Control may be
canceled without payment of consideration to the holder thereof.

 

20

--------------------------------------------------------------------------------

 

 

(c)     Accelerated Vesting of Time-Vesting Awards. The Committee may, in its
discretion, provide that if either:

 

(i)      the Acquiror will not assume or continue time-vesting Awards or
substitute a substantially equivalent award pursuant to subsection (a) above, in
each case for equity securities of the Acquiror which are or promptly will be
registered under the 1933 Act and tradable on an established United States
securities exchange, or

 

(ii)     the Acquiror has so assumed, continued or substituted for the
time-vesting Award, but the Grantee’s employment terminates as a result of
Involuntary Termination,

 

then the exercisability, vesting and/or settlement of the time-vesting Award and
Shares acquired pursuant thereto will accelerate in full or in part to such
extent as the Committee determines.

 

(d)     Accelerated or Pro Rata Settlement of Performance-Vesting Awards. The
Committee may, in its discretion, provide that if either:

 

(i)     the Acquiror will not assume or continue performance-vesting Awards or
substitute a substantially equivalent award pursuant to subsection (a) above, in
each case for equity securities of the Acquiror which are or promptly will be
registered under the 1933 Act and tradable on an established United States
securities exchange, or

 

(ii)     the Acquiror has so assumed, continued or substituted for the
performance-vesting Award, but the Grantee’s employment terminates as a result
of Involuntary Termination,

 

then the exercisability, vesting and/or settlement of the performance-vesting
Award and Shares acquired pursuant thereto will be determined, as specified by
the Committee, either (A) based upon the actual achievement of the applicable
performance goals(s) under the terms of the performance-based Award through the
date of the Change of Control or the Involuntary Termination, as applicable or
(B) to such extent as would occur under the terms of the performance-vesting
Award had 100% of the target level of the applicable performance goals(s) been
achieved but with the result prorated based on the period of the Grantee’s
actual employment during the applicable full Performance Period.

 

21

--------------------------------------------------------------------------------

 

 

13.

NONCOMPETITION AND NONSOLICITATION

 

During the period of the Grantee’s employment and for two years thereafter, the
Grantee shall not, directly or indirectly, (a) own, manage, operate, join or
control, be employed by or participate in the ownership, management, operation
or control of, or be a consultant to or connected in any other manner with, any
business, firm or corporation which is similar to or competes with a principal
business of the Company or its Subsidiaries (a “Competitive Activity”) or
(b) for the Grantee or any person or business entity, induce or attempt to
induce any employee of the Company or a Subsidiary to terminate employment with
the Company or a Subsidiary or solicit, entice, take away or employ any person
employed by the Company or a Subsidiary (“Solicitation”). For these purposes,
the Grantee’s ownership of securities of a public company not in excess of one
percent of any class of such securities shall not be considered to be
competition with the Company or its Subsidiaries.

 

If the Grantee shall engage in a Competitive Activity or Solicitation, as
determined by the Committee in good faith (a) all Awards (vested and unvested)
then held by the Grantee shall expire as of the date that the Grantee first
engaged in such Competitive Activity or Solicitation, (b) the Company shall have
the right to acquire any Shares then owned by the Grantee as the result of the
exercise or settlement of an Award at a price equal to the lesser of (i) the
Fair Market Value of such Shares or (ii) the aggregate exercise price paid
therefor by the Grantee, and (c) the Company shall have the right to require the
Grantee to return to the Company any other gain (whether or not realized) the
Grantee had on the exercise of any Awards granted under this Plan (that is, the
amount by which, at the time of the exercise of any Award, the Fair Market Value
of the Shares to be received was greater than the aggregate exercise price paid
therefor by the Grantee) or upon the sale of any Shares obtained pursuant to an
Award.

 

The restrictive covenants in this Section 13 are incorporated by reference into
each Award Agreement under the Plan and are in addition to, and not in lieu of,
any similar covenant or restriction by which the Grantee may otherwise be bound.

 

14.

MISCELLANEOUS

 

 

14.1

Securities Law Matters

 

(a)     If the Committee deems it necessary to comply with the 1933 Act and
there is not in effect a registration statement under the 1933 Act relating to
the Shares to be acquired pursuant to the Award, the Committee may require a
written investment intent representation by the Grantee and may require that a
restrictive legend be affixed to certificates for Shares.

 

(b)     If based upon the opinion of counsel for the Company, the Committee
determines that the exercise or nonforfeitability of, or delivery of benefits
pursuant to, any Award would violate any applicable provision of (1) federal or
state securities law or (2) the listing requirements of any securities exchange
on which are listed any of the Company’s equity securities, then the Committee
may postpone any such exercise, nonforfeitability or delivery, as the case may
be, but the Company shall use its best efforts to cause such exercise,
nonforfeitability or delivery to comply with all such provisions at the earliest
practicable date.

 

22

--------------------------------------------------------------------------------

 

 

 

14.2

Funding

 

Benefits payable under the Plan to any person shall be paid directly by the
Company. The Company shall not be required to fund, or otherwise segregate
assets to be used for, benefits under the Plan.

 

 

14.3

No Employment Rights

 

Neither the establishment of the Plan nor the granting of any Award shall be
construed to (i) give any Grantee the right to remain employed by the Company or
any of its Subsidiaries or to any benefits not specifically provided by the Plan
or to receive any future Awards under the Plan, or (ii) in any manner modify the
right of the Company or any of its Subsidiaries to modify, amend, or terminate
any of its employee benefit plans.

 

 

14.4

Rights as a Stockholder

 

A Grantee shall not, by reason of any Award, have any right as a stockholder of
the Company with respect to the Shares which may be deliverable upon exercise or
settlement of such Award until such Shares have been delivered to him. Subject
to any governing rules or regulations, the Company shall issue or cause to be
issued the Shares acquired pursuant to an Award and shall deliver such Shares to
or for the benefit of the Grantee by means of one or more of the following: (a)
by delivering to the Grantee evidence of book entry Shares credited to the
account of the Grantee, (b) by depositing such Shares for the benefit of the
Grantee with any broker with which the Grantee has an account relationship, or
(c) by delivering such Shares to the Grantee in certificate form.

 

 

14.5

Nature of Payments

 

Any and all grants or deliveries of Shares hereunder shall constitute special
incentive payments to the Grantee and shall not be taken into account in
computing the amount of salary or compensation of the Grantee for the purposes
of determining any pension, retirement, death or other benefits under (i) any
pension, retirement, profit sharing, bonus, life insurance or other employee
benefit plan of the Company or any of its Subsidiaries or (ii) any agreement
between the Company or any Subsidiary, on the one hand, and the Grantee, on the
other hand, except as such plan or agreement shall otherwise expressly provide.

 

 

14.6

Non-uniform Determinations

 

Neither the Committee’s nor the Board’s determinations under the Plan need be
uniform and may be made by the Committee or the Board selectively among persons
who receive, or are eligible to receive, Awards (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations and to enter into non-uniform and selective Award
Agreements as to (a) the identity of the Grantees, (b) the terms and provisions
of Awards, and (c) the treatment, under Section 11, of Terminations of
Employment and the treatment of Grantees under Section 12. Notwithstanding the
foregoing, the Committee’s interpretation of Plan provisions shall be uniform as
to similarly situated Grantees.

 

23

--------------------------------------------------------------------------------

 

 

 

14.7

Amendment of the Plan

 

The Board may from time to time in its discretion amend or modify the Plan
without the approval of the stockholders of the Company, except as such
stockholder approval may be required (a) to permit transactions in Shares
pursuant to the Plan to be exempt from liability under Section 16(b) of the 1934
Act, (b) under the listing requirements of any securities exchange on which are
listed any of the Company’s equity securities, or (c) pursuant to other
applicable law.

 

 

14.8

Termination of the Plan

 

The Plan shall terminate on the tenth anniversary of the Effective Date or at
such earlier time as the Board may determine. Any termination, whether in whole
or in part, shall not affect any Award or Award Agreement then outstanding under
the Plan.

 

 

14.9

No Illegal Transactions

 

The Plan and all Awards granted pursuant to it are subject to all laws and
regulations of any governmental authority which may be applicable thereto, and
notwithstanding any provision of the Plan or any Award, Grantees shall not be
entitled to exercise Awards or receive the benefits thereof and the Company
shall not be obligated to deliver any Shares or pay any benefits to a Grantee if
such exercise, delivery, receipt or payment of benefits would constitute a
violation by the Grantee or the Company of any provision of any such law or
regulation.

 

 

14.10

No Loans

 

No loans from the Company to Grantee shall be permitted under this Plan.

 

 

14.11

Assignment or Transfer

 

Unless the Committee shall specifically determine pursuant to Section 5.6, no
Award under the Plan or any rights or interest therein shall be transferable
other than by will or the laws of descent and distribution and shall be
exercisable, during the Grantee’s lifetime, only by the Grantee. Once awarded,
the Shares received by a Grantee may be freely transferred, assigned, pledged or
otherwise subjected to lien, subject to the restrictions imposed by the 1933
Act, Section 16 of the 1934 Act and the Company’s insider trading policy and any
holding period policy, each as amended from time to time.

 

 

14.12

Beneficiary Designation

 

To the extent allowed by the Committee, each Grantee under the Plan may, from
time to time, name any beneficiary or beneficiaries (who may be named on a
contingent or successive basis) to whom any benefit under the Plan is to be paid
in case of his or her death before he or she receives any or all of such
benefit. Unless the Committee determines otherwise, each such designation shall
revoke all prior designations by the same Grantee, shall be in a form prescribed
by the Committee, and will be effective only when filed by the Grantee in
writing with the Company during the Grantee’s lifetime. In the absence of any
such designation, benefits remaining unpaid at the Grantee’s death shall be paid
to the Grantee’s estate.

 

24

--------------------------------------------------------------------------------

 

 

 

14.13

Cost and Expenses

 

The cost and expenses of administering the Plan shall be borne by the Company
and not charged to any Award or to any Grantee unless the Committee otherwise
determines in its sole discretion.

 

 

14.14

Fractional Shares

 

Fractional Shares shall not be issued or transferred under an Award, but the
Committee may pay cash in lieu of a fraction or round or eliminate the fraction,
in its discretion.

 

 

14.15

Indemnification of Officers and Directors

 

Provisions for the indemnification of officers and directors of the Company in
connection with the administration of the Plan shall be as set forth in the
Company’s Certificate of Incorporation and Bylaws as in effect from time to
time.

 

 

14.16

Severability

 

If all or any part of the Plan is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate any portion of the Plan not declared to be unlawful or
invalid. Any Section or part of a Section so declared to be unlawful or invalid
shall, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.

 

 

14.17

Indemnification of Committee Members

 

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
(a) any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
any Award Agreement, and (b) from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

 

25

--------------------------------------------------------------------------------

 

 

 

14.18

Successors

 

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all the business or
assets of the Company.

 

 

14.19

Headings

 

The headings of Articles and Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

 

14.20

Number and Gender

 

When appropriate the singular as used in this Plan shall include the plural and
vice versa, and the masculine shall include the feminine.

 

 

14.21

Controlling Law

 

The laws of the State of Connecticut, except its laws with respect to choice of
laws, shall be controlling in all matters relating to the Plan.

 

 

14.22

Compliance with Laws; Clawback

 

(a)     The granting of Awards and the issuance, purchase and delivery of Shares
pursuant to such Awards shall be conducted in compliance with all applicable
laws, the respective rules and regulations promulgated thereunder, and the
policies and regulations of applicable securities regulatory authorities. If the
Committee determines, in its discretion, that, in order to comply with any such
listing requirements, statutes, regulations or rules, certain action is
necessary in relation to an Award (including forfeiture of such Award), no Award
shall be granted and no Shares may be issued, purchased or delivered pursuant to
such Awards, as applicable, unless such action shall have been completed in a
manner satisfactory to the Committee.

 

(b)     The Grantee’s rights, payments, and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture, or recoupment as a
result of any accounting restatement due to material noncompliance of the
Company with any financial reporting requirements of securities laws as a result
of which, and to the extent that, such reduction, cancellation, forfeiture, or
recoupment is required by applicable securities laws and/or the Company’s
clawback policy.

 

(c)     Notwithstanding anything in this Plan to the contrary, it is intended
that any grant of an Award shall satisfy the requirements for compliance with or
exemption from Section 409A of the Internal Revenue Code, to the extent
applicable. The Plan and any Award shall be interpreted in a manner that is
consistent with compliance with or exemption from Section 409A of the Internal
Revenue Code. In the event that any Award is subject to Section 409A of the
Internal Revenue Code and is otherwise payable upon a Change of Control, no such
payment shall be made unless such Change of Control constitutes a “Change in
Control Event” as defined in Section 1.409A-3(i)(5)(i) of the Treasury
Regulations, and as set forth in Section 1.409A-3(i)(5)(v) through (vii). In the
event that any Award is subject to Section 409A of the Internal Revenue Code and
is payable upon termination of employment, such Award shall not be payable upon
a termination of employment unless such termination of employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Treasury Regulations. Notwithstanding anything in this Plan to the contrary (and
unless the Award Agreement specifically provides otherwise), if a Grantee
holding an Award that constitutes “deferred compensation” under Section 409A of
the Internal Revenue Code is a “specified employee” for purposes of Section 409A
of the Internal Revenue Code, no distribution or payment of any amount shall be
made upon a “separation from service” before a date that is six months following
the date of such Grantee’s “separation from service” (as defined in Section 409A
of the Internal Revenue Code) or, if earlier, the date of the Grantee’s death.

 

 

14.22

Electronic Administration

 

The Company may, in its sole discretion, decide to deliver any documents related
to participation in the Plan by electronic means or use an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company for Plan participation. Any Plan requirement to
provide a notice or a document in writing may be satisfied by electronic means
to the extent permitted by the Company and applicable law.

 

26